Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA



                       Case No.   18-80238-CR-Middlebrooks/Brannon
                                  --~~~~-------------
                                    21 USC§ 841(a)(1)
                                    21 usc§ 846
                                     18 usc§ 2


  UNITED STATES OF AMERICA,

                                   Plaintiff,                                   KJZ
  vs.                                                              Dec 13, 2018
  ARTURO SANCHEZ-ROSALES,
  YADIRA CAMACHO-DUQUE, and                                               West Palm Beach
  VICTOR HUGO PEREZ,

                         Defendants.
  ________________________________   /


                                      INDICTMENT


        THE GRAND JURY CHARGES THAT:

                                         COUNT1

        From at least as early as on or November 15, 2016, through on or about November

  28, 2016, in Palm Beach Counfy, in the Southern District of Florida, and elsewhere, the

  defendants,

                            ARTURO SANCHEZ-ROSALES,
                             YADIRA CAMACHO-DUQUE,
                                       and
                               VICTOR HUGO PEREZ,

  did knowingly and willfully combine, conspire, confederate and agree with each other,
Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 2 of 7




  and with others both known and unknown to the grand jury, to possess with intent to

  distribute a controlled substance, in violation of Title 21, United States Code, Section

  841(a)(1); all in violation of Title 21, United States Code, Section 846.

         With respect to all defendants, the controlled substance involved in the conspiracy

  attributable to each of these defendants as a result of his or her own conduct, and the

  conduct of other conspirators reasonably foreseeable to him or her, is one-hundred (1 00)

  grams or more of a mixture and substance containing a detectable amount of Heroin, in

  violation of Title 21, United States Code, Section 841(b)(1)(B).

                                           COUNT 2

         On or about November 28, 2016, in Palm Beach County, in the Southern District

  of Florida, the defendants,

                                ARTURO SANCHEZ-ROSALES,
                                 YADIRA CAMACHO-DUQUE,
                                           and
                                   VICTOR HUGO PEREZ,

  did knowingly and intentionally possess with intent to distribute a controlled substance, in

  violation of Title 21, United States Code, Section 841 (a)(1 ), and Title 18, United States

  Code, Section 2.

         Pursuant to Title 21, United States Code, Section 841(b)(1)(B), it is further alleged

  that this offense involved one-hundred (1 00) grams or more of a mixture and substance




                                               2
Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 3 of 7




  containing a detectable amount of Heroin, in violation of Title 21, United States Code,

  Section 841(b)(1)(B).



                                      A TRUE BILL:




  ~-~..a
~~NA FAJARDO O~HAN
  UNITED STATES ATIORNEY




                                            3
  Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 4 of 7
                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA
                                                                           18-80238-CR-Middlebrooks/Brannon
 UNITED STATES OF AMERICA                                            CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                     CERTIFICATE OF TRIAL ATTORNEY*
ARTURO SANCHEZ-ROSALES, YAD IRA CAMACHO-DUQUE, and VICTOR HUGO PEREZ
                                      Superseding Case Information:
                                   Defendant.

 Court Division:   (Select One)                                  New defendant(s)            Yes    No
        Miami                     Key West                       Number of new defendants
        FTL          .t           WPB           FTP              Total number of counts

         I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)            Yes
                    List language and/or dialect           Spanish
         4.        This case will take 3-4 days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                   (Check only one)                                       (Check only one)


         I         0 to 5 days                        .f                  Petty
         II        6 to 10 days                                           Minor
         III       11 to 20 days                                          Misdem.
         IV        21 to 60 days                                          Felony
         v         61 days and over
         6.       Has this case previously been filed in this District Court?       (Yes or No)   No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)                           ----------------------------
          Has a complaint been filed in this matter?         (Yes or No)      Yes
          If yes: Magistrate Case No.                         18-8429-DLB
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of              Perez 12/7/18; Sanzhez-Roales and Camacho-Duque 12/10/2018
          Defendant(s) in state custody as of
          Rule 20 from the District of
             Is this a potential death penalty case? (Yes or No)

          7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No .f

          8.        Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek M                   Yes            No




                                                                                                        SATTORNEY
                                                                           Florida Bar No./Court No. A5500228
  *Penalty Sheet(s) attached                                                                                  REV 8/13/2018
Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 5 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  PENALTY SHEET


  Defendant's Name:     ARTURO SANCHEZ-ROSALES
             18-80238-CR-Middlebrooks/Brannon
  Case No.:-------------------------------------

  Count# 1

  Conspiracy to Possess with Intent to Distribute One-Hundred Grams or More of a
  Mixture and Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and 846

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen

  Count# 2

  Possession with Intent to Distribute One-Hundred Grams or More of a Mixture and
  Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and Title 18, United
  States Code, Section 2

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen
Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 6 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  PENALTY SHEET


  Defendant's Name:     YADIRA CAMACHO-DUQUE
            18-80238-CR-Middlebrooks/Brannon
  Case No.: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Count# 1

  Conspiracy to Possess with Intent to Distribute One-Hundred Grams or More of a
  Mixture and Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and 846

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen

  Count# 2

  Possession with Intent to Distribute One-Hundred Grams or More of a Mixture and
  Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and Title 18, United
  States Code, Section 2

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen
Case 9:18-cr-80238-DMM Document 14 Entered on FLSD Docket 12/13/2018 Page 7 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  PENALTV SHEET


  Defendant's Name:     VICTOR HUGO PEREZ
             18-80238-CR-Middlebrooks/Brannon
  Case No.:-------------------------------------

  Count# 1

  Conspiracy to Possess with Intent to Distribute One-Hundred Grams or More of a
  Mixture and Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and 846

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen

  Count# 2

  Possession with Intent to Distribute One-Hundred Grams or More of a Mixture and
  Substance Containing a Detectable Amount of Heroin
  Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and Title 18, United
  States Code, Section 2

  Max. Penalty: Minimum five (5) year to maximum forty (40) year term of
  imprisonment; maximum fine of$ 5,000,000; four (4) years' to life term of supervised
  release: and, a $100.00 special assessment; Deportation or Removal from United
  States if Defendant is not a U.S. Citizen
